DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/22/20202.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/22/20202. In particular, original Claim1 and newly added claim 23 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 as amended recites a writing composition comprising at least one mineral filler, at least one leuco dye, one or more lipids, and optionally at least one additive. At the time of the previous Office Action and by original presentation, claim 1 recited a writing composition comprising at least one mineral filler, at least one leuco dye, one or more lipids, titanium dioxide, and optionally at least one additive. The instant Specification does not disclose that titanium dioxide is an optional ingredient in the writing composition and a fair reading of the instant Specification reveals that titanium dioxide is a required ingredient. That is, the writing composition comprising at least one mineral filler, at least one leuco dye, one or more lipids, and optionally at least one additive, is always disclosed a comprising titanium dioxide. Accordingly, while there is support in the instant Specification to recite a writing composition comprising at least one mineral filler, at least one leuco dye, one or more lipids, titanium dioxide, and optionally one additive, there is no support in the instant Specification to broaden the writing composition to comprise at least one leuco dye, one or more lipids, and optionally at least one additive as recited in claim 1. 

Claim 23 as amended recites a writing composition comprising at least one mineral filler, at least one leuco dye, one or more lipids, and optionally at least one additive. At the time of the . 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation “wherein the one or more lipids includes at least two or more of a wax, a fatty acid, a fatty amide, or a fatty acid esters” which renders the scope of the claim confusing for the following reasons. Claim 1 from which claim 5 depends recites “one or more lipids comprising one or more waxes, one or more fatty acids, one or more fatty amides and one ore fatty acid esters”.  Thus, the lipids recited in claim 1 require four (4) ingredients, i.e. one or more waxes, one or more fatty acids, one or more fatty amides, and one or more fatty acid esters. Claim 5 recites that “wherein the one or more lipids includes at least two or more of a wax, a fatty acid, a fatty amide, or a fatty acid ester”, thus claim 5 only requires two or more waxes, or one fatty acid or one fatty amide or one fatty acid ester. Thus, claim 5 only requires one of a fatty acid, a fatty amide or a fatty acid ester to be present or two of a wax to be present. Accordingly, it is unclear how claim 5 requires two (2) of a wax or of a fatty acid, a fatty amide or a fatty acid ester to be present or two of a wax to be present, when claim 1 requires that at least four different lipids are present.
Alternatively, it is noted that claim 5 can be interpreted as comprising two (2) of the recited lipids i.e. a combination of a wax and a fatty acid, a combination of a fatty amide and a fatty acid ester, or a combination of a wax and a fatty acid ester, while as discussed above for the lipids, claim 1 requires four (4) ingredients, i.e. one or more waxes, one or more fatty acids, one or more fatty amides and one ore fatty acid esters. Accordingly, it is unclear how claim 5 can require two (2) different lipids to be present, when claim 1 requires that at least four different lipids to be present. It is noted that the scope of claim 5 is confusing given that it not clear if the one or more lipids recited in the claim are in addition to the lipids required by claim 1, i.e. if the lipids in claim 5 further include or comprise the wax, fatty acid, fatty amine of fatty acid ester, or if these lipids are encompassed by the lipids recited in claim 1.

Claim 6 recites the phrase “where the at least one of a wax includes…” which renders the scope of the claim confusing for the following reasons. Claim 5 from which claim 6 depends recites the phrase “at least two or more of a wax”. Thus, it appears to be a lack of antecedent basis in claim 5 to recite the phrase “the at least one of a wax”. Furthermore, it is noted that claim 5 recites “two or more of a wax”, while claim 6 recites that “the at least one of a wax include at least one of paraffin wax, soy, wax, or microcrystalline wax. Thus, claim 6 requires one (1) wax, while claim 5 from which claim 6 depends recites that there are two (2) waxes in the composition. Accordingly, it is unclear how claim 6 can require one wax, when claim 5 requires two (2) waxes to be present.

Claim 7 recites the phrase “where the at least one of a wax comprises…” which renders the scope of the claim confusing for the following reasons. Claim 5 from which claim 7 depends recites the phrase “at least two or more of a wax”. Thus, it appears to be a lack of antecedent basis in claim 7 to recite the phrase “the at least one of a wax”.

Claim 8 recites the phrase “where the at least one of a wax comprises…” which renders the scope of the claim confusing for the following reasons. Claim 5 from which claim 8 depends recites the phrase “at least two or more of a wax”. Thus, it appears to be a lack of antecedent basis in claim 8 to recite the phrase “the at least one of a wax”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Noburu et al (JP 2014051537, see English language translation cited on the IDS filed on 1/7/2019).

Regarding claim 1, Noburu et al discloses a writing composition comprising a mineral filler such as calcium carbonate, talc, or mica, a thermochromic coloring material such as leuco dye, and lipids ([0019], [0031], and [0023]). The lipids comprise a combination of fatty acids, fatty acid amides, ester of fatty acids, and wax ([0023] and [0043]). 
Regarding the limitations in the claim drawn to the leuco dye having minimal or no color, it is noted that the reference discloses that the leuco dyes have a lactone skeleton, a pyridine skeleton, a quinazoline skeleton, a bisquinazoline skeleton and exhibit color development when the skeleton ring is opened ([0020]). In light of this disclosure it is clear that the leuco dye has minimal color or no color as recited in the present claims.
These leuco dyes have a lactone skeleton, a pyridine skeleton, a quinazoline skeleton, a bisquinazoline skeleton, and the like, and exhibit color development when the skeleton (ring) thereof is openedWhile the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the 
The recitation in the claims that the writing composition “develops a color on a substrate having a color-development coating when applied or contacted with the substrate having a color-development coating” and “wherein when the writing composition is applied to or contacted with the substrate, the at least one leuco dye interacts chemically with the color-development coating on the substrate to developed the color on the substrate” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the writing composition as presently claimed, it is clear that the writing composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
The recitation in the claims that the leuco dye “has minimal or no color prior to being applied to or contacted with the substrate having a color development coating” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural 
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the writing composition as presently claimed, it is clear that the writing composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	Regarding claim 2, Noburu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the mineral filler such as calcium carbonate.

Regarding claim 17, Noburu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a writing instrument comprising the writing composition ([0050] and [0060]).

Regarding claim 18, Noburu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the writing instrument is produced by injection molding ([0060]).



Regarding claim 20, Noburu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the sheath is paper.

Regarding claim 21, Noburu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the writing instrument is in a crayon shape (Figures 4-5).

Regarding claim 22, Noburu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the writing instrument encased in a sheath, i.e. a protective paper sheets is wound around the writing instrument ([0036]).

Regarding claim 23, Noburu et al discloses a writing composition comprising a mineral filler such as calcium carbonate, talc, or mica, a thermochromic coloring material such as leuco dye, and lipids ([0019], [0031], and [0023]). The lipids comprise a combination of fatty acids, fatty acid amides, ester of fatty acids, and wax ([0023] and [0043]). 
These leuco dyes have a lactone skeleton, a pyridine skeleton, a quinazoline skeleton, a bisquinazoline skeleton, and the like, and exhibit color development when the skeleton (ring) thereof is openedWhile the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for 
The recitation in the claims that writing composition is “for use with an intended substrate having a color-development coating” and “wherein the writing composition is configured to be substantially non-staining or non-marking on unintended object, but can generate a varied range of color when use in conjunction with and applied to the intended substrate” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the writing composition as presently claimed, it is clear that the writing composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Noburu et al (JP 2014051537, see English language translation cited on the IDS filed on 1/7/2019) as applied to .

The discussion with respect to Noburu et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claims 3-4, Noburu teaches all the claim limitations as set forth above. However, the reference does not disclose that the writing composition comprises a thermal stabilizer as recited in the present claims.
Tozuka discloses a solid writing material a microencapsulated pigment such as leuco dye, a fatty acid ester, and a hindered amine light stabilizer such as bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate (Abstract, [0042], [0051] and [0069]-[0071]). While this hindered amine light stabilizer is disclosed as a UV absorber and not a heat stabilizer, as evidenced by Hisano et al bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate is a heat stabilizer (Column 3 Lines 5-45 and claim 6). The reference discloses that the stabilizer is added to the writing composition in order to neutralize the bleeding out of the encapsulated pigment ([0090]).
Given that both Noburu and Tozuka are drawn to writing compositions comprising encapsulated leuco dyes, and, given that Noburu does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the hindered amine light stabilizer as taught by Tozuka, it would therefore have been obvious to one of ordinary skill in the art to include such stabilizers in the writing composition disclosed by Noburu with a reasonable expectation of success.

Claims 1, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 2016/0303275) in view of Swoboda et al (US 2004/0197500) and Kubik et al (US 4,172,122).

Regarding claim 1, Joseph et al discloses an indicator composition comprising a combination of a leuco dye and inorganic compounds such as zinc oxide (Abstract, [0012], [0022], and [0031]). While the reference does not disclose the zinc oxide as a mineral filler, as evidenced by Paragraph [0036] of Swoboda et al zinc oxide is a mineral filler. The composition further comprises fatty acids and waxes such as paraffinic and microcrystalline waxes, fatty amide waxes, i.e. fatty amides, and esters such as isopropyl myristate ([0038] and [0043]-[0044]). As evidenced by Column 2 (Lines 47-51) of Kubik et al, isopropyl myristate is a fatty ester. Thus, Joseph et al discloses that the composition comprises a lipid comprising a wax, a fatty acid, a fatty amide, and a fatty acid ester as recited in the present claims.
Regarding the limitation in the claims that the leuco dye has minimal or no color, Paragraph [0012] of Joseph et al discloses that a leuco dye is a dye whose molecule can acquire two chemical forms, one of which is substantially colorless, while Paragraph [0018] discloses the lueco dye crystal violet lactone (CVL) which is colorless. Accordingly, the reference discloses a lueco dye which has minimal or no color as recited in the present claims. 
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of 
While there is no disclosure that the composition is a writing composition that develops color on a substrate having a color-development coating when applied to or contacted with  the substrate having a color-development coating” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
The recitation in the claims that the leuco dye “has minimal or no color prior to being applied to or contacted with the substrate having a color development coating” is merely an 
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the writing composition as presently claimed, it is clear that the writing composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 12, the combined disclosures of Joseph et al, Swoboda et al, and Kubik et al teach all the claim limitations as set forth above. Additionally, Joseph et al discloses that the total colorant, i.e. leuco dye and titanium dioxide is from about 0.02 to about 30.0 wt. %, where the leuco dye comprises about 0.01 to about 20.0 wt. % ([0022]). Thus, the amount of leuco dye (about 0.01 to about 20 wt. %) overlaps the recited range of about 0.1 to about 5 wt. %, and the amount of titanium dioxide (about 0.01 to about 10 wt. %), overlaps the recited range of about 1 to about 10 wt. %. The amount of the zinc oxide, i.e. mineral filler, is about 1 to about 30 wt. %, overlapping the recited range of about 3 to about 15 wt. % ([0031] and [0034]).  The reference further discloses that the fatty acid, waxes such as paraffinic and microcrystalline waxes, singly or in combination, as well as isopropyl myristate and fatty amide waxes which are used as a 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 13, the combined disclosures of Joseph et al, Swoboda et al, and Kubik et al teach all the claim limitations as set forth above. Additionally, Joseph et al discloses that the composition comprises a stabilizer such as copper sulfate in the amount of about 0.0001 to about 30 wt. %, overlapping the recited range of about 0.05 to about 5 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 15, the combined disclosures of Joseph et al, Swoboda et al, and Kubik et al teach all the claim limitations as set forth above. As discussed above, Joseph et al discloses that the composition comprises zinc oxide, i.e. a mineral filler, in the amount of about 1 to about 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 16, the combined disclosures of Joseph et al, Swoboda et al, and Kubik et al teach all the claim limitations as set forth above. As discussed above, Joseph et al discloses that the composition comprises zinc oxide, i.e. a mineral filler, in the amount of about 1 to about 30 wt. %, overlapping the recited range of about 6 to about 9 wt. %. The leuco dye comprises about 0.01 to about 20 wt. %, overlapping the recited range of about 1 to about 2 wt. %. The lipids comprise about 5 to about 95 wt. %, overlapping the recited range of about 80 to about 90 wt. %. The amount of titanium dioxide is from about 0.01 to about 10 wt. %, overlapping the recited range of about 3 to about 5 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 20160303275), Swoboda et al (US 2004/0197500) and Kubik et al (US 4,172,122) as applied to claims 1, 12-13, and 15-16 above, and in view of Kato et al (US 2011/0301290) and Cox et al (US 5,609,896).

The discussion with respect to Joseph et al, Swoboda et al, and Kubik et al as set forth in Paragraph 18 above is incorporated here by reference.

Regarding claim 14, the combined disclosures of Joseph et al, Swoboda et al, and Kubik et al teach all the claim limitations as set forth above. As discussed above Joseph et al discloses the stabilizer copper sulfate. While the reference does not disclose this compound as a thermal stabilizer, as evidenced by Paragraph [0071] of Kato et al and Column 5 (Lines 3-16) of Cox et al copper sulfate is a thermal stabilizer.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 

Applicants argue that as is recited throughout the Specification and as reflected in the claims, the invention is direct to a writing composition comprising at least one leuco dye that changes color only when it is transferred to a coated substrate having a color development coating and therefore the writing composition is capable only of writing on an intended coating substrate, but will not write on other substrate or surfaces that are not the intended substrate, e.g. wall or furniture which none of the cited prior art references teach or suggest such a composition. However, as discussed above the recitation in the claims that writing composition is “for use with an intended substrate having a color-development coating” and “wherein the writing composition is configured to be substantially non-staining or non-marking on unintended object, but can generate a varied range of color when use in conjunction with and applied to the intended substrate” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the writing composition as presently claimed, it is clear that the writing composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Applicants argue that Noburu discloses a composition that writes on many types of substrates and changes color due to friction and the reference does not disclose anywhere that the composition will only write on a substrate with a color development coating.  However, as discussed above he recitation in the claims that writing composition is “for use with an intended substrate having a color-development coating” and “wherein the writing composition is configured to be substantially non-staining or non-marking on unintended object, but can generate a varied range of color when use in conjunction with and applied to the intended substrate” are merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the writing composition as presently claimed, it is clear that the writing composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Applicants that since Joseph combines the leuco dye with the developer in a single composition, the reference does not disclose or suggest a composition that is non-marking on a substrate not coated with the developer and that is marking on a substrate coated with the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767